966 F.2d 1446
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee WILLIAMS, Plaintiff-Appellant,v.C. Errol CATOE, Individually and as Executive Director ofthe South Carolina Licensing Board for Contractors;  HarryKent, Individually and as Vice-Chairman of the SouthCarolina Licensing Board for Contractors;  Walter Hunter,Individually and as a Board Member of the South CarolinaLicensing Board for Contractors;  Gary Shelton, Individuallyand as a Board Member of the South Carolina Licensing Boardfor Contractors;  John T. Watkins, Individually and asDirector of the Home Builders Commission of South Carolina;Alice C. Broadwater, Individually and as Assistant AttorneyGeneral in charge of Civil Litigation for South Carolina;George K. Lyall; Nina Nelson Smith;  Melody Renee Black,Individually and as attorneys for Nelson, Mullins, Riley andScarborough, counselors and attorneys at Law;  EdwardMullins, JR., Individually and as partner and attorney forNelson, Mullins, Riley and Scarborough Law Firm; Nelson,Mullins, Riley and Scarborough, Counselors and Attorneys atLaw;  C. Victor Pyle, JR., Individually and as Judge for theState of South Carolina;  Robert Small, JR., Individuallyand as owner of Avtex Properties, Incorporated/AvtexConstruction Company;  ALAN HARDIN, Individually and asconstruction manager for Avtex Properties,Incorporated/Avtex Construction Company;  James E. Knight,JR., Individually and as attorney for the Law Offices ofJames E. Knight, Jr.;  The Law Offices of James E. Knight,JR.; Jerry D. Sanders, Individually and as agent forMaryland Casualty Company;  The Maryland Casualty Company,Defendants-Appellees,andMichael A. PULLIAM, Individually and in his capacity asattorney for Richardson, Plowden, Grier and Howser,Counselors and Attorneys at law;  Richardson, Plowden, GrierAnd Howser, Counselors and Attorneys at Law, Defendants.
No. 91-2173.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 11, 1992Decided:  July 6, 1992

Robert Lee Williams, Appellant Pro Se.
William Henry Davidson, II, Nauful & Ellis, P.A., Columbia, South Carolina;  Laura Callaway Hart, Carl Belden Epps, III, Turner, Padget, Graham & Laney, P.A., Columbia, South Carolina;  Nathaniel Heyward Clarkson, III, Charles Stuart Mauney, Gibbes & Clarkson, Greenville, South Carolina;  James Warner Alford, Barnes, Alford, Stork & Johnson, Columbia, South Carolina;  William Marvin Grant, Jr., Judith Ann Leatherwood, Steven A. Snyder, Grant & Leatherwood, Greenville, South Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Robert Lee Williams appeals from the district court's order awarding judgment to the Defendants in Williams' civil rights action.  Our review of the record and the district court's opinion accepting in part, and modifying in part, the recommendation of the magistrate judge discloses that Williams' claims are without arguable merit and there was no abuse of discretion in the imposition of sanctions.  Accordingly, we affirm on the reasoning of the district court.*  Williams v. Catoe, No. CA-90-1424-OH (D.S.C. June 27, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We grant the motion of appellees James E. Knight, Jr., and the Law Offices of James E. Knight, Jr., to dismiss this appeal insofar as it concerns them